United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1345
Issued: May 24, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 5, 2017 appellant, through counsel, filed a timely appeal from a February 8, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of
disability commencing January 26, 2015 causally related to her accepted condition.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 11, 2003 appellant, then a 37-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that, while attempting to give a customer his mail on that date, the mailbox
fell onto her left arm and hand. She stopped work on June 13, 2003. On July 15, 2003 OWCP
accepted appellant’s claim for contusion of the left hand and wrist.3
Initial reports from Dr. John K. Lee, a Board-certified internist, in June 2003 noted
appellant’s treatment for a contusion of the left hand and wrist. He advised that appellant was
disabled from work.
Appellant was treated by Dr. Monica Mehta, a Board-certified physiatrist, on August 19,
2003 for a left hand and wrist contusion. Dr. Mehta noted appellant’s complaints of left hand
tingling and numbness and requested nerve conduction studies. On October 27, 2003 she
diagnosed left de Quervain’s syndrome and indicated that appellant’s condition was work related.
Dr. Mehta noted that appellant remained disabled. She continued submitting treatment notes.4 On
July 30, 2004 Dr. Mehta opined that appellant had left carpal tunnel syndrome and median nerve
compromise due to trauma at work. Effective August 2, 2004 she released appellant to full-time
work with restrictions.5 Appellant returned to work on August 2, 2004 with a restriction on lifting
more than 10 pounds.6 The modified carrier position that she accepted was full time and involved
no pushing, pulling, or lifting over 10 pounds for four hours a day, as well as no climbing or
reaching.
A February 14, 2005 electromyogram (EMG) and nerve conduction velocity (NCV) study
revealed normal electrodiagnostic study of the left upper extremity and related cervical
paraspinals. It was noted that appellant may have tendinopathy of the left upper limb distally as
there was no evidence of nerve pathology. On June 14, 2005 Dr. Mehta diagnosed carpal tunnel
syndrome and cervical radiculopathy. She indicated that appellant’s condition was attributable to
her employment.7
In a May 14, 2007 duty status report (Form CA-17) Dr. Mehta diagnosed left wrist sprain
and carpal tunnel syndrome. She advised that appellant could work with lifting limited to 10
pounds, sitting for 8 hours a day, standing and walking for 4 hours a day, no climbing, simple
grasping or fine manipulation, bending and stooping for 30 minutes a day, reaching above the
3
The record indicates that appellant received continuation of pay from June 13 to July 27, 2003. Beginning July 28,
2003, appellant received wage-loss compensation for total disability.
4

A December 2, 2003 left hand magnetic resonance imaging (MRI) scan revealed a nonaggressive benign lesion
in the proximal left second proximal phalanx. A left wrist MRI scan was normal.
5

Appellant’s wage-loss compensation stopped at that time.

6

The job offer was dated February 18, 2004 and appellant signed her acceptance on July 20, 2004.

7

On June 28, 2005 appellant filed a notice of recurrence of disability (Form CA-2a) alleging that, while throwing
small packages on May 28, 2005, she experienced left wrist and hand pain and swelling. She stopped work on
June 1, 2005. On July 6, 2005 OWCP advised appellant that a new traumatic injury claim was administratively created
based on the Form CA-2a. It developed this matter under File No. xxxxxx164. That claim is not before the Board on
the present appeal.

2

shoulder for 1 hour a day, and operating machinery for 2 hours a day. On May 21, 2007 Dr. Mehta
noted the June 11, 2003 work injury and indicated that appellant had longstanding left wrist carpal
tunnel syndrome and reflex sympathetic dystrophy (RSD).
On May 21, 2007 the employing establishment offered appellant a full-time modified
assignment as a carrier, subject to the restrictions set forth by Dr. Mehta. On May 29, 2007
appellant accepted the position.
On January 14, 2009 appellant filed a notice of recurrence of disability (Form CA-2a)
alleging that on January 14, 2009 she had a recurrence causally related to her June 11, 2003
accepted work injury. She did not stop work. Appellant’s supervisor noted on the Form CA-2a
that after the original injury, appellant returned to a long-term, limited-duty assignment and she
was requesting authorization for additional medical treatment.
By development letter dated March 16, 2009, OWCP advised appellant of the type of
evidence needed to establish her recurrence claim. Appellant subsequently provided a January 15,
2009 report from Dr. Mehta who treated her for left wrist pain, tingling, and numbness. She noted
findings of limited range of motion of the left wrist, positive Tinel’s sign, and diminished sensation
at the C5-6 dermatome.
By decision dated May 18, 2009, OWCP denied appellant’s claim for recurrence of
disability on January 14, 2009. The case record was dormant after the May 18, 2009 decision until
March 19, 2015.
On March 19, 2015 appellant filed a notice of recurrence of disability alleging that on
January 26, 2015 the employing establishment reduced her hours due to lack of work. She noted
that her condition and limitations remained the same since 2004. When she returned to work after
the original injury appellant had restrictions of no pushing or pulling over 10 pounds for four hours
a day, no climbing or use of machinery, and she could work an eight-hour day.
On June 29, 2015 OWCP advised appellant of the type of evidence needed to establish her
claim.
By decision dated August 13, 2015, OWCP denied appellant’s claim for a recurrence of
disability, finding that the evidence of record was insufficient to establish that disability occurred
or increased due to a change in the nature and extent of her light-duty job requirements or due to
a withdrawal of a light-duty assignment made specifically to accommodate her work-related
condition.
OWCP subsequently received appellant’s July 21, 2015 response to an OWCP
development questionnaire. Appellant reported that, on the date of recurrence, the employing
establishment informed her that there was no work within her restrictions. She indicated that her
original injury had not improved and her symptoms were always present although medication
reduced her symptoms. Appellant did not sustain any subsequent injuries or illnesses since the
original illness. She submitted the limited-duty assignment offer of February 18, 2004 for a
modified carrier.
On September 22, 2015 appellant requested reconsideration. She noted that her work
duties were not modified on the date of recurrence and management did not ask her to perform
3

duties beyond the limitations included in the limited-duty job offer. On June 11, 2015 appellant
was told by management not to report to work because there was no work available within her
restrictions. Appellant indicated that she was paid eight hours straight time rate for that day. She
further indicated that she was denied work on several occasions in the months prior and the
grievances related to those instances were resolved in the same manner. Appellant was unsure
why the limited-duty job was withdrawn, as there was work available within her restrictions. She
advised that her disability did not increase and she continued to have the same pain and limitations
since the 2003 injury. Appellant noted that her injury had not gotten worse or improved and she
was able to continue to work for eight hours or more each day, within the restrictions of her limitedduty job offer. She further indicated that she had not sustained any other injuries, either on or off
the job since the original injury and since returning to work in 2004. Appellant submitted
settlement agreements dated June 5 and 29, 2015 in which appellant’s pay status was changed to
reflect eight hours work for straight time rate for April 22, 25, 27, May 4, 5, and June 11, 2015.
Appellant also provided an October 11, 2013 report from Dr. William Oppenheim, a
Board-certified orthopedist, who treated her for left forearm and elbow pain. She reported to him
that in June 2003 while at work a mailbox fell and struck the dorsal radial aspect of her left forearm
and her elbow regions. Appellant received several cortisone injections with varying amounts of
improvement being appreciated. Dr. Oppenheim noted findings and diagnosed de Quervain’s
syndrome, carpal tunnel syndrome, ulnar nerve entrapment at the medial femoral condyle, ulnar
nerve entrapment of the medial cubital tunnel, and medial epicondylitis. He opined that, if there
was a correlation between the symptoms in his report and the symptoms that appellant complained
about at the time of her accident in June 2003, he would attribute her present issues with regard to
the left upper extremity to her 2003 accident.
A January 9, 2014 duty status report (Form CA-17) from Dr. Mehta diagnosed carpal
tunnel syndrome, ulnar tunnel syndrome, epicondylitis, and de Quervain’s syndrome. Appellant
resumed work on January 9, 2014 with lifting/carrying limited to 10 pounds for 4 hours, sitting,
standing and walking for 8 hours a day, no climbing or kneeling for 2 hours a day,
bending/stooping limited to 4 hours a day, twisting up to 8 hours a day, simple grasping with the
left hand limited to 2 hours a day, and no left-handed fine manipulation and keyboarding.
On July 24, 2015 Dr. Mehta noted treating appellant since 2003 and advised that appellant
had not been treated in a long time and presented with severe neck pain radiating to the left arm
and wrist. She noted limited cervical spine and left shoulder range of motion as well as limited
left wrist dorsiflexion, palmar flexion, radial deviation, and ulnar deviation. Sensation was
diminished in the C5-6 dermatome, and she had a positive Tinel’s sign. Dr. Mehta diagnosed
probable carpal tunnel syndrome and cervical radiculopathy due to trauma sustained while at work
in 2003. She opined that appellant’s complaints were due to the trauma sustained at work.
Dr. Mehta recommended limited- light-duty work with restrictions on pushing, pulling, carrying,
and lifting objects more than 10 pounds, no left hand usage, no left arm usage for grasping over
the shoulder, and no operating machinery, kneeling activities, and climbing activities. She opined
that appellant’s complaints were permanent.
By decision dated December 16, 2015, OWCP denied modification of its August 13, 2015
decision. It advised that the medical evidence submitted at the time of the claimed recurrence of
disability did not support that her disability was due to the accepted conditions of contusions of
the left hand and wrist.
4

On May 5, 2016 appellant, through counsel, requested reconsideration. Counsel requested
that the claim be expanded to include left carpal tunnel syndrome, de Quervain’s syndrome, RSD,
and cervical radiculitis. In support of the request, appellant provided an April 19, 2016 report from
Dr. Mehta. Dr. Mehta noted treating appellant since August 15, 2003 for tingling and numbness
in the left hand and left forearm after a June 11, 2003 work injury. She noted limited range of
motion of the cervical spine, left shoulder, left elbow, left wrist, and left thumb. There was
tenderness in the left lateral epicondyle area. Appellant was unable to make a fist and sensations
were diminished in the left C5-6 dermatome. Dr. Mehta diagnosed carpal tunnel syndrome,
cervical radiculitis/radiculopathy, de Quervain’s syndrome, and RSD, all due to the June 11, 2003
work trauma. She opined that appellant’s conditions were permanent and appellant was
permanently disabled from any activity that required repetitive usage of the left hand, left arm, and
left forearm. Appellant continued to remain on light duty.
On June 14, 2016 counsel again requested that the claim be expanded to include left carpal
tunnel syndrome, RSD, and cervical radiculopathy. Further, he noted that appellant was working
pursuant to an offer of modified assignment accepted on May 29, 2007 which was withdrawn by
the employing establishment and constituted a recurrence of disability.
By decision dated August 2, 2016, OWCP denied modification of its December 16, 2015
decision. It found that appellant failed to provide well-rationalized medical evidence to support
that her current work stoppage or additional diagnosed conditions were causally related to the prior
accepted work injury of June 11, 2003.
On November 17, 2016 appellant, through counsel, requested reconsideration of the
August 2, 2016 decision and sought expansion of her claim to include left carpal tunnel syndrome,
RSD, cervical radiculitis, de Quervain’s syndrome, and cubital tunnel syndrome/epicondylitis as
a result of her work injury of June 11, 2003. Appellant based her expansion requests on the
medical reports of Dr. Mehta and Dr. Oppenheim. Counsel asserted that appellant returned to a
full-time position, but not full duty. He noted that, dating as far back as October 27, 2003,
Dr. Mehta diagnosed de Quervain’s syndrome and left median neuritis due to her work injury.
In an October 12, 2016 statement, appellant indicated that her condition after the June 11,
2003 injury never improved where she could return to full duty. In July 2004, she was offered a
modified carrier position which she accepted and returned to work full-time limited-duty subject
to Dr. Mehta’s restrictions. Appellant noted her duties and indicated that, when certain duties were
phased out in 2005, she was given another job offer based on her restrictions. She indicated that
she continued to have symptoms and problems since 2003, but she was able to continue working
eight or more hours daily within restrictions. Appellant submitted job offers dated July 20, 2004
and April 13 and May 21, 2007, all previously of record.
Counsel also provided October 7 and November 2, 2005 reports from Dr. Mehta who
treated appellant for neck pain radiating down the left arm. Dr. Mehta noted that appellant could
work light duty and refrain from activities that required repetitive use of both hands and reaching
over the shoulder. Other reports from Dr. Mehta dated January 4 to November 14, 2006, noted
appellant’s complaints of pain on the palmar aspect of the left wrist and neck pain radiating to the
left shoulder. She noted that appellant was developing signs of RSD and de Quervain’s syndrome.
Dr. Mehta continued light-duty restrictions. On January 9, 2014 appellant complained of severe
weakness in the left arm with pain radiating from the left elbow. Dr. Mehta diagnosed carpal
5

tunnel syndrome by history, ulnar tunnel syndrome, de Quervain’s syndrome, and ulnar and
median nerve compromise of the left wrist due to trauma in 2003.
By decision dated February 8, 2017, OWCP denied modification of its August 2, 2016
decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that caused
the illness.8 Recurrence of disability also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.9 Generally,
a withdrawal of a light-duty assignment would constitute a recurrence of disability where the
evidence established continuing injury-related disability for regular duty.10 A recurrence of
disability does not apply when a light-duty assignment is withdrawn for reasons of misconduct,
nonperformance of job duties, or other downsizing or where a loss of wage-earning capacity
determination is in place.11
Absent a change or withdrawal of a light-duty assignment, a recurrence of disability
following a return to light duty may be established by showing a change in the nature and extent
of the injury-related condition such that the employee could no longer perform the light-duty
assignment.12
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, he or she has the burden of establishing that the recurrence is causally related to the
original injury.13 This burden includes the necessity of furnishing evidence from a qualified
physician who concludes that the condition is causally related to the employment injury.14 The
physician’s opinion must be based on a complete and accurate factual and medical history and
supported by sound medical reasoning.15

8

20 C.F.R. § 10.5(x).

9

Id.

10

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6a(4) (June 2013).

11

20 C.F.R. §§ 10.5(x), 10.104(c) and 10.509; see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Recurrences, Chapter 2.1500.2b (June 2013).
12

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

13
20 C.F.R. § 10.104(b); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5
and 2.1500.6 (June 2013).
14

See S.S., 59 ECAB 315, 318-19 (2008).

15

Id. at 319.

6

ANALYSIS
OWCP accepted that appellant sustained a contusion of the left hand and wrist. Appellant
stopped work on June 13, 2003 and returned to a full-time light-duty job on July 20, 2004 and
continued to work until January 26, 2015 when she alleged that the employing establishment
advised that it no longer had work within her restrictions. On March 19, 2015 appellant filed a
claim for a recurrence of disability. The Board finds that appellant has not established a recurrence
of disability on January 26, 2015 causally related to the June 11, 2003 employment injury.
A recurrence of disability is defined as an inability to work after an employee has returned
to work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness and an inability to work when a light-duty assignment made specifically to
accommodate an employee’s physical limitations due to his or her work-related injury or illness is
withdrawn, or when the physical requirements of such an assignment are altered such that they
exceed the employee’s physical limitations.16 Appellant alleged that the employing establishment
reduced her hours due to lack of work. She noted that her condition and limitations remained
unchanged since 2004. When she returned to work after the original injury in 2004, appellant had
restrictions of no pushing or pulling over 10 pounds for four hours a day and no climbing or use
of machinery and she could work an eight-hour day. The Board finds that the medical record lacks
a well-reasoned narrative from appellant’s treating physicians relating appellant’s claimed
recurrent disability to her employment injury.
Appellant submitted a July 24, 2015 report from Dr. Mehta who noted treating appellant
since 2003 after a work-related injury to the left wrist causing pain radiating upwards from the left
wrist to the cervical spine and left shoulder. Dr. Mehta noted that appellant had not been treated
in a long time and presented with severe pain in the neck radiating to the left arm and wrist. She
noted findings and diagnosed probable carpal tunnel syndrome and cervical radiculopathy due to
the 2003 work trauma. Dr. Mehta recommended limited light duty. Similarly, on April 19, 2016,
she noted the history of the June 11, 2003 injury and diagnosed carpal tunnel syndrome, cervical
radiculitis/radiculopathy, de Quervain’s syndrome, and RSD due to the June 11, 2003 work
trauma. Dr. Mehta opined that appellant was permanently disabled from repetitive usage of the
left hand, left arm, and left forearm. However, she did not specifically address whether appellant
had a recurrence of disability on or about January 26, 2015 causally related to the accepted
conditions of contusion of the left hand and wrist. Dr. Mehta also did not explain how carpal
tunnel syndrome, cervical radiculitis/radiculopathy, de Quervain’s syndrome, and reflex
sympathetic dystrophy, were causally related to the accepted conditions of contusion of the left
hand and wrist.17 Other reports from Dr. Mehta as well as Dr. Oppenheim’s October 11, 2013
report do not establish the claimed recurrent disability as they predate the time of the claimed
January 26, 2015 recurrence and do not address the relevant time period.

16

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); supra note 8.

17
See Jaja K. Asaramo, 55 ECAB 200 (2004) (where an employee claims that a condition not accepted or approved
by OWCP was due to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury).

7

Therefore, the Board finds that appellant has not met her burden of proof to establish a
change in the nature or extent of her injury-related condition.
Appellant asserted that on January 26, 2015 the employing establishment withdrew her
limited-duty position. In a statement dated July 21, 2015, she indicated that on the date of
recurrence the employing establishment informed her that there was no work within her
restrictions. Appellant was unsure why the limited-duty job was withdrawn on the date of
recurrence as there was work available within her restrictions and she had performed the same
work since 2004. She advised that her disability had not increased and she continued to experience
the same pain and limitations since the injury in 2003.
However, the Board finds that appellant has not established a change in the light duty
necessitated by her accepted condition. OWCP’s procedures18 provide that if the employing
establishment has withdrawn a limited-duty assignment made specifically to accommodate the
claimant’s condition due to the work-related injury, and the withdrawal did not occur for cause,
reduction-in-force, or closure of the facility, then continuing injury-related disability for regular
duty must be established. It was appellant’s burden to submit evidence including an accurate
description of the nature and extent of injury-related disability, clearly stating that she continues
to suffer residuals of the work injury that are disabling and establishes continued causal
relationship between work restrictions and the accepted conditions. She has not submitted
sufficient medical evidence of current work restrictions causally related to the accepted conditions.
The record indicates that the employing establishment stopped providing light duty when it did
not receive updated medical evidence supporting a continuing need for light duty due to the
accepted left hand and wrist contusion from June 11, 2003.19 Appellant did not provide current
medical evidence showing that she could not perform her work duties, or that she had continuing
restrictions necessitated by the accepted contusions, beginning January 26, 2015. The record does
not contain current medical records validating her restrictions for her work injury.20
The most current medical evidence from Dr. Mehta diagnosed the additional conditions of
carpal tunnel syndrome, cervical radiculitis/radiculopathy, de Quervain’s syndrome, and RSD.
However, these conditions have not been accepted by OWCP as causally related to the June 11,
2003 work injury. The Board has found that compensation is not payable for withdrawals of
limited-duty work if the medical evidence does not establish the disability at the time of the
claimed recurrence was due to the medical conditions causally related to the accepted injury.21
Thus, appellant has not shown a change in the nature and extent of the limited-duty job
requirements.

18

See supra note 10.

19

As noted, the record was dormant for nearly six years from May 2009 to March 2015.

20

Supra note 10.

21

See E.L., Docket No. 10-196 (issued October 4, 2010) (the record contained no bridging medical evidence to
establish that appellant’s continuing need for light duty was necessitated by the accepted condition and not due to
other diagnosed conditions); C.S., Docket No. 08-2218 (issued August 7, 2009) (when a light-duty position is
withdrawn, it is the claimant’s burden to establish that any increase in disability for work is due to the accepted injury,
rather than another cause).

8

Appellant has not submitted medical evidence sufficient to establish that she sustained a
recurrence of disability commencing January 26, 2015 causally related to her June 11, 2003 work
injury. Thus the Board finds that she has not met her burden of proof.
On appeal counsel asserts that Dr. Mehta diagnosed other neurological conditions to the
left upper extremity as a result of her work injury which were not accepted by OWCP despite
numerous reports supporting causal relationship. He contends that OWCP abused its discretion
by not earlier accepting these conditions. Appellant further indicates that she has provided
sufficient evidence to support a recurrence on January 26, 2015 causally related to her accepted
work condition. As noted, Dr. Mehta did not specifically address whether appellant had a
recurrence of disability on or about January 26, 2015 causally related to the accepted employment
conditions of contusion of the left hand and wrist. Additionally, she also did not sufficiently
explain how carpal tunnel syndrome, cervical radiculitis/radiculopathy, de Quervain’s syndrome,
and RSD, were causally related to the accepted left hand and wrist contusions.22 With regard to
appellant’s assertion that the employing establishment withdrew limited duty, the record contained
no bridging medical evidence to establish that appellant’s continuing need for light duty, following
a lengthy gap without medical treatment, was necessitated by the accepted condition and not due
to other diagnosed conditions. Appellant did not otherwise submit medical evidence showing that
she sustained a recurrence of disability beginning January 26, 2015 causally related to her June 11,
2003 work injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability commencing January 26, 2015 causally related to her accepted condition.

22

See supra note 17.

9

ORDER
IT IS HEREBY ORDERED THAT the February 8, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 24, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

